


Exhibit 10.1

 

EXECUTION COPY

 

VOTING AND SUPPORT AGREEMENT

 

THIS VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of
January 26, 2017, by and among Midland States Bancorp, Inc., an Illinois
corporation (“Acquiror”), Sentinel Acquisition, LLC, a Delaware limited
liability company (“Merger Sub”), and those stockholders of the Company whose
names appear on the signature page of this Agreement (such stockholders
collectively referred to in this Agreement as the “Principal Stockholders,” and
individually as a “Principal Stockholder”).

 

RECITALS

 

A.                           As of the date hereof, each Principal Stockholder
is the owner and controls voting power of the number of shares of the Company’s
common stock, $0.01 par value per share (“Company Common Stock”), as is set
forth opposite such Principal Stockholder’s name on the signature page attached
hereto.

 

B.                           Acquiror is contemplating the acquisition of
Centrue Financial Corporation, a Delaware corporation (the “Company”), by means
of a merger (the “Merger”) of the Company with and into Merger Sub, all pursuant
to an Agreement and Plan of Merger to be dated as of January 26, 2017 (the
“Merger Agreement”), among Acquiror, Merger Sub and the Company.

 

C.                           Acquiror and Merger Sub are unwilling to expend the
substantial time, effort and expense necessary to implement the Merger,
including applying for and obtaining necessary approvals of regulatory
authorities, unless all of the Principal Stockholders enter into this Agreement.

 

D.                           Each Principal Stockholder believes it is in his,
her or its best interest as well as the best interest of the Company for
Acquiror, Merger Sub and the Company to consummate the Merger.

 

AGREEMENTS

 

In consideration of the foregoing premises, which are incorporated herein by
this reference, and the covenants and agreements of the parties herein
contained, and as an inducement to Acquiror and Merger Sub to enter into the
Merger Agreement and to incur the expenses associated with the Merger, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

Section 1.              Representations and Warranties.  Each Principal
Stockholder represents and warrants that as of the date hereof, he, she or it:
(a) owns beneficially and of record the number of shares of Company Common Stock
as is set forth opposite such Principal Stockholder’s name on the signature
page attached hereto; (b) has the sole, or joint with any other Principal
Stockholder, voting power with respect to such shares of Company Common Stock;
and (c) has all necessary power and authority to enter into this Agreement, and
further represents and warrants that this Agreement is the legal, valid and
binding agreement of such Principal Stockholder, and is enforceable against such
Principal Stockholder in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and subject to general principles of equity.

 

Section 2.              Voting Agreement.  Each Principal Stockholder hereby
agrees that at any meeting of the Company’s stockholders however called, and any
adjournment or postponement thereof, and in any action by written consent of the
Company’s stockholders, such Principal Stockholder shall vote, or cause to be
voted, all shares of Company Common Stock owned or controlled by him, her or it
at the time of such meeting of the Company’s stockholders: (a) in favor of
adoption of the Merger Agreement and the approval of the Merger and the other
transactions contemplated by the Merger Agreement; (b) against any tender or
exchange offer to acquire more than fifteen percent (15%) of the voting power in
the Company or any of its subsidiaries, any proposal for a merger, consolidation
or other

 

--------------------------------------------------------------------------------


 

business combination involving the Company or any of its subsidiaries, or any
other proposal or offer to acquire in any manner more than fifteen percent (15%)
of the voting power in, or more than fifteen percent (15%) of the business,
assets or deposits of, the Company or any of its subsidiaries, other than the
transactions contemplated by the Merger Agreement, in each case involving any
party other than Acquiror or an affiliate of Acquiror (an “Acquisition
Proposal”); and (c) against any action or agreement that could reasonably be
expected to result in a material breach of any covenant, representation or
warranty or any other obligation of the Company under the Merger Agreement, or
in any manner prevent or materially impede, interfere with or delay the Merger,
the adoption of the Merger Agreement or the consummation of any of the
transactions involving Acquiror and Merger Sub contemplated by the Merger
Agreement.

 

Section 3.              Additional Covenants.  Except as required by law, each
Principal Stockholder agrees that he, she or it will:

 

(a)                                 not engage in any activities, discussions or
negotiations with any persons or entities other than Acquiror with respect to
any Acquisition Proposal;

 

(b)                                 not vote or execute any written consent to
rescind or amend in any manner any prior vote or written consent to approve or
adopt the Merger Agreement or any of the transactions contemplated thereby;

 

(c)                                  use his, her or its best efforts to cause
any necessary meeting of the Company’s stockholders to be duly called and held,
or any necessary consent of stockholders to be obtained, for the purpose of
approving or adopting the Merger Agreement and the transactions contemplated
thereby;

 

(d)                                 cause each of his, her or its affiliates to
cooperate fully with Acquiror in connection with the Merger Agreement and the
transactions contemplated thereby; and

 

(e)                                  execute and deliver such additional
instruments and documents and take such further action as may be reasonably
necessary to effectuate and comply with his, her or its respective obligations
under this Agreement.

 

Section 4.              No Dissent.  Each Principal Stockholder hereby waives,
and agrees that he, she or it will not exercise, any rights of dissent or
appraisal provided under the Merger Agreement, any applicable laws (including
the General Corporation Law of the State of Delaware (the “DGCL”)) or otherwise
in connection with the approval of the Merger or any of the other transactions
contemplated by the Merger Agreement.

 

Section 5.              Termination.  Notwithstanding any other provision of
this Agreement, this Agreement shall automatically terminate on the earlier of: 
(a) the second anniversary of the date hereof, (b) the date of termination of
the Merger Agreement in accordance with its terms; and (c) the date, if any, on
which the Company publicly discloses that the board of directors of the Company
(the “Company Board”) has withdrawn, qualified or adversely modified its
recommendation to the stockholders of the Company that the Company’s
stockholders vote in favor of the adoption of the Merger Agreement, in each case
because the Company Board has determined in good faith, after consultation with
outside counsel, that to, or to continue to, recommend the Merger Agreement to
the Company’s stockholders would result in a violation of its fiduciary duties
under applicable law.  In addition, each Principal Stockholder’s obligations
under Section 2 and Sections 3(a) — (c) of this Agreement shall terminate upon
the adoption of the Merger Agreement by the Company’s stockholders in accordance
with the requirements of the DGCL; provided such Principal Stockholder has
complied in all respects with its obligations under Sections 2 and 3.

 

2

--------------------------------------------------------------------------------


 

Section 6.              Amendment and Modification.  This Agreement may be
amended, modified or supplemented at any time by the written approval of such
amendment, modification or supplement by Acquiror, Merger Sub and all of the
Principal Stockholders.

 

Section 7.              Entire Agreement.  This Agreement evidences the entire
agreement among the parties hereto with respect to the matters provided for
herein and there are no agreements, representations or warranties with respect
to the matters provided for herein other than those set forth herein and in the
Merger Agreement and any written agreements related thereto.  Except for the
Merger Agreement, this Agreement supersedes any agreements among any of the
Principal Stockholders and Acquiror or Merger Sub concerning the acquisition,
disposition or control of any shares of Company Common Stock or shares of
Preferred Stock, no par value per share, of the Company (the “Company Preferred
Stock” and, together with the Company Common Stock, the “Company Capital
Stock”).

 

Section 8.              No Economic Benefit; Absence of Control.  Nothing
contained in this Agreement shall be deemed to vest in Acquiror any direct or
indirect ownership or incidence of ownership of or with respect to any of the
Company Capital Stock.  All rights, ownership and economic benefits of and
relating to the Company Capital Stock shall remain and belong to the applicable
stockholder and Acquiror shall have no power or authority to direct any
stockholder in the voting of any of the Company Capital Stock or the performance
by any stockholder of his, her or its duties or responsibilities as a
stockholder of the Company, except as otherwise provided herein.  Subject to any
specific provisions of this Agreement, it is the intent of the parties to this
Agreement that neither Acquiror nor Merger Sub, by reason of this Agreement,
shall be deemed (until consummation of the transactions contemplated by the
Merger Agreement) to control, directly or indirectly, the Company and shall not
exercise, or be deemed to exercise, directly or indirectly, a controlling
influence over the management or policies of the Company.  For the avoidance of
doubt, this Agreement is a voting and support agreement only, and is not to be
interpreted as a written consent to the Merger or as granting Acquiror a proxy
to vote the Company Common Stock subject to this Agreement.

 

Section 9.              Informed Action.  Each Principal Stockholder
acknowledges that he, she or it has had an opportunity to be advised by counsel
of his, her or its choosing with regard to this Agreement and the transactions
and consequences contemplated hereby.  Each Principal Stockholder further
acknowledges that he, she or it has received a copy of the Merger Agreement and
is familiar with its terms.

 

Section 10.       Severability.  The parties agree that if any provision of this
Agreement shall under any circumstances be deemed invalid or inoperative, this
Agreement shall be construed with the invalid or inoperative provisions deleted
and the rights and obligations of the parties shall be construed and enforced
accordingly.

 

Section 11.       Notices.  All notices, requests, claims, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
given:  (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
portable data file (pdf) of the document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next business day
if sent after normal business hours of the recipient; or (d) on the fifth (5th)
day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 11):

 

3

--------------------------------------------------------------------------------


 

If to Acquiror or Merger Sub, to:

 

Midland States Bancorp, Inc.

1201 Network Centre Drive

Effingham, IL 62401

Facsimile:

(217) 342-9462

Attention:  

Jeffrey G. Ludwig

 

Executive Vice President

 

with copies, which shall not constitute notice, to:

 

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 W. Madison Street, Suite 3900

Chicago, Illinois 60606

Electronic Mail: dennis.wendte@bfkn.com

Facsimile:

(312) 984-3150

Attention:

Dennis R. Wendte

 

If to a Principal Stockholder, to the mailing address, e-mail address or
facsimile number set forth for such Principal Stockholder on the signature
page hereof

 

with copies, which shall not constitute notice, to:

 

Howard & Howard Attorneys PLLC

200 S. Michigan Ave. #1100

Chicago, Illinois 60604

Electronic Mail: mbr@h2law.com

Facsimile:

(312) 939-5617

Attention:

Mark Ryerson

 

Section 12.       Counterparts; Facsimile/PDF Signatures.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Agreement may
be executed and accepted by facsimile or portable data file (pdf) signature and
any such signature shall be of the same force and effect as an original
signature.

 

Section 13.       Governing Law; Venue; Waiver of Jury Trial.  All questions
concerning the construction, validity and interpretation of this Agreement and
the performance of the obligations imposed by this Agreement shall be governed
by the internal laws of the State of Delaware applicable to Contracts made and
to be performed in such state without regard to conflicts of laws.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts located in Illinois solely in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waives, and agrees not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said court or that the venue thereof may
not be appropriate or that this Agreement or any such document may not be
enforced in or by such court, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such court.  The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and agree that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided under Section 11 or in such other manner as may be permitted by
applicable law shall be valid and sufficient service thereof.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND

 

4

--------------------------------------------------------------------------------


 

THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH HEREIN.

 

Section 14.       Successors; Assignment.  This Agreement shall be binding upon
and inure to the benefit of Merger Sub and Acquiror, and their successors and
permitted assigns, and the Principal Stockholders and their respective directors
and officers, successors and assigns, spouses, executors, personal
representatives, administrators, heirs, legatees, guardians and other legal
representatives.  This Agreement shall survive the death or incapacity of any
Principal Stockholder.  This Agreement may be assigned only by Acquiror, and
then only to an Affiliate of Acquiror.

 

Section 15.       Interpretation.  In this Agreement, unless otherwise stated or
the context otherwise requires, the following uses apply: (i) references to a
statute shall refer to the statute, as amended from time to time, and any
successor statute, and to all regulations promulgated under or implementing the
statute or its successor, as in effect at the relevant time; (ii) in computing
periods from a specified date to a later specified date, the words “from” and
“commencing on” (and the like) mean “from and including,” and the words “to,”
“until” and “ending on” (and the like) mean “to, but excluding”;
(iii) “including” means “including, but not limited to”; (iv) all words used in
this Agreement will be construed to be of such gender or number as the
circumstances and context require; (v) the captions and headings of articles and
sections of Agreement have been inserted solely for convenience of reference and
shall not be considered a part of this Agreement nor shall any of them affect
the meaning or interpretation of this Agreement or any of its provisions; and
(vi) any reference to a document or set of documents in this Agreement, and the
rights and obligations of the parties under any such documents, means such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof. 
With regard to each and every term and condition of this Agreement and any and
all agreements and instruments subject to the terms hereof, the parties hereto
understand and agree that the same have or has been mutually negotiated,
prepared and drafted, and that if at any time the parties hereto desire or are
required to interpret or construe any such term or condition or any agreement or
instrument subject hereto, no consideration shall be given to the issue of which
party hereto actually prepared, drafted or requested any term or condition of
this Agreement or any agreement or instrument subject hereto.

 

Section 16.       Directors and Officers.  The parties hereto acknowledge that
each Principal Stockholder is entering into this Agreement solely in his, her or
its capacity as a stockholder of the Company and, notwithstanding anything to
the contrary in this Agreement, nothing in this Agreement is intended or shall
be construed to require any Principal Stockholder, in his or her capacity as a
director and/or officer of the Company and/or Centrue Bank, as applicable, to
act or fail to act in accordance with his, her or its fiduciary duties in such
director and/or officer capacity.  Furthermore, no Principal Stockholder makes
any agreement or understanding herein in his, her or its capacity as a director
and/or officer of the Company and/or Centrue Bank.

 

[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement
individually, or have caused this Agreement to be executed by their respective
officers, on the day and year first written above.

 

 

MIDLAND STATES BANCORP, INC.

 

 

 

 

 

By:

/s/ Douglas J. Tucker

 

Douglas J. Tucker

 

Senior Vice President & Corporate Counsel

 

 

 

 

 

SENTINEL ACQUISITION, LLC

 

 

 

 

 

By:

/s/ Douglas J. Tucker

 

Douglas J. Tucker

 

Secretary

 

[SIGNATURE PAGE OF VOTING AND SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

 

NUMBER & 

 

 

CLASS OF 

PRINCIPAL STOCKHOLDERS

 

SHARES OWNED

 

 

 

/s/ Kurt Stevenson

 

30,007

Signature

 

 

 

 

Common

 

 

 

Kurt Stevenson

 

 

Printed Name

 

 

 

[SIGNATURE PAGE OF VOTING AND SUPPORT AGREEMENT CONTINUED]

 

--------------------------------------------------------------------------------


 

 

 

NUMBER & 

 

 

CLASS OF 

PRINCIPAL STOCKHOLDERS

 

SHARES OWNED

 

 

 

/s/ Dennis Battles

 

6,250

Signature

 

 

 

 

Common

 

 

 

Dennis Battles

 

 

Printed Name

 

 

 

[SIGNATURE PAGE OF VOTING AND SUPPORT AGREEMENT CONTINUED]

 

--------------------------------------------------------------------------------


 

 

 

NUMBER & 

 

 

CLASS OF 

PRINCIPAL STOCKHOLDERS

 

SHARES OWNED

 

 

 

/s/ David Butler

 

4,166

Signature

 

 

 

 

Common

 

 

 

David Butler

 

 

Printed Name

 

 

 

[SIGNATURE PAGE OF VOTING AND SUPPORT AGREEMENT CONTINUED]

 

--------------------------------------------------------------------------------


 

 

 

NUMBER & 

 

 

CLASS OF 

PRINCIPAL STOCKHOLDERS

 

SHARES OWNED

 

 

 

/s/ Randall Ganim

 

8,895

Signature

 

 

 

 

Common

 

 

 

Randall Ganim

 

 

Printed Name

 

 

 

[SIGNATURE PAGE OF VOTING AND SUPPORT AGREEMENT CONTINUED]

 

--------------------------------------------------------------------------------


 

 

 

NUMBER & 

 

 

CLASS OF 

PRINCIPAL STOCKHOLDERS

 

SHARES OWNED

 

 

 

/s/ Richard Peterson

 

8,333

Signature

 

 

 

 

Common

 

 

 

Richard Peterson

 

 

Printed Name

 

 

 

[SIGNATURE PAGE OF VOTING AND SUPPORT AGREEMENT CONTINUED]

 

--------------------------------------------------------------------------------


 

 

 

NUMBER & 

 

 

CLASS OF 

PRINCIPAL STOCKHOLDERS

 

SHARES OWNED

 

 

 

/s/ Scott Sullivan

 

6,518

Signature

 

 

 

 

Common

 

 

 

Scott Sullivan

 

 

Printed Name

 

 

 

[SIGNATURE PAGE OF VOTING AND SUPPORT AGREEMENT CONTINUED]

 

--------------------------------------------------------------------------------


 

 

 

NUMBER & 

 

 

CLASS OF 

PRINCIPAL STOCKHOLDERS

 

SHARES OWNED

 

 

 

/s/ Bradley Cooper

 

0

Signature

 

 

 

 

Common

 

 

 

Bradley Cooper

 

 

Printed Name

 

 

 

[SIGNATURE PAGE OF VOTING AND SUPPORT AGREEMENT CONTINUED]

 

--------------------------------------------------------------------------------


 

 

 

NUMBER & 

 

 

CLASS OF 

PRINCIPAL STOCKHOLDERS

 

SHARES OWNED

 

 

 

/s/ Derek Ferber

 

0

Signature

 

 

 

 

Common

 

 

 

Derek Ferber

 

 

Printed Name

 

 

 

[SIGNATURE PAGE OF VOTING AND SUPPORT AGREEMENT CONTINUED]

 

--------------------------------------------------------------------------------


 

PRINCIPAL STOCKHOLDERS

 

NUMBER & 
CLASS OF 
SHARES OWNED

 

 

 

CAPITAL Z PARTNERS CENTRUE AIV,

 

1,533,333

L.P.

 

 

 

 

Common

 

 

 

By:

Capital Z Partners III, Ltd.,

 

 

 

its ultimate general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig Fisher

 

 

Signature

 

 

 

 

 

 

 

 

Craig Fisher

 

 

Printed Name

 

 

 

 

 

 

 

 

General Counsel

 

 

Title

 

 

 

[SIGNATURE PAGE OF VOTING AND SUPPORT AGREEMENT CONTINUED]

 

--------------------------------------------------------------------------------


 

PRINCIPAL STOCKHOLDERS

 

NUMBER &
CLASS OF
SHARES OWNED

 

 

 

FINANCIAL OPPORTUNITY FUND LLC

 

125,000

 

 

 

By:

FJ Capital Management LLC

 

Common

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin Friedman

 

 

Signature

 

 

 

 

 

 

 

 

Martin Friedman

 

 

Printed Name

 

 

 

 

 

 

 

 

Managing Member

 

 

Title

 

 

 

 

 

 

 

 

BRIDGE EQUITIES III, LLC

 

511,911

 

 

 

 

 

Common

 

 

 

By:

/s/ Martin Friedman

 

 

Signature

 

 

 

 

 

 

 

 

Martin Friedman

 

 

Printed Name

 

 

 

 

 

 

 

 

Managing Member of FJ Capital

 

 

Management LLC

 

 

Title

 

 

 

[SIGNATURE PAGE OF VOTING AND SUPPORT AGREEMENT CONTINUED]

 

--------------------------------------------------------------------------------
